AO 245B [Rcv. 021’18) Judgmcnt in a Criminal Case
Shcei l

 

UNITED STATES DisTRiCT COURT
Middle District of A|abaina

UNITED STATES OF AMERICA JUDGMEN'I` IN A CRIMINAL CASE

v.
JOHN W|LL|E MADDOX, JR. Case Numbei': 3:17-CR-223-JA-03
USM Number: 17252-002

Jon C. Tay|or

 

Dcfcndant's Attorney

\..¢\_/\._/\..,'\_/\_/\../-._/\._/

THE DEFENDANT:
Mpleaded guilty m couni(g) is, 55, 63, 83 & 253 of the Superseding |ndictment on 4/25!2018.

 

l:l pleaded nolo contendere to count(s)

 

which was accepted by the courtl

l:[ was found guilty on count(S)

 

after a plea ofnot guilty.

The defendant is adjudicated guilty ofthese offenses:

Title & Section Nature ofOffense Offense Ended w
21 U.S.C. § 846 Conspii'acy to Distribute Controlled Substarice 6130/2017 15
21 § 841(&)(‘| ) & 18 § 2 Contro||eci Substance - Se||, Distribute or Disperise; Aiding & 4/22."2017 55
Abetting
The defendant is sentenced as provided in pages 2 through 5 of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

l:l The defendant has been found not guilty on Count(S)

 

g Count(s) 45, 75 & 135 [] is |Zl are dismissed on the motion ofthc Unitecl States.

 

. _ lt is ordered i_hat the defendant.niust notify the Uriiied States attorney for this district within 30 da s of.any change of name, residence
or mailing address until,all fines, restitution,_costs, and special assessments imposed t_)y this Judgment are id ly paid. If ordered to pay rcstittttion,
the defendant must notify the court and United States attorney of material changes in economic circumstances

 

 

Signature off ge

 

JOHN ANTOON ||l UN|TED STATES DlSTR|CT JUDGE

 

Narne and Titlc of.ludgc

AO 2458 (Rev. 02/18) .|udgment in a Criminal Case
Sl'ieet lA

Judgmcot-Page 2 of
DEFENDANTZ JOHN WlLLlE MADDOX, JR.

CASE NUMBER: 3:17-CR-223-JA-03

ADDITIONAL COUNTS OF CONVICTION

Title & Section Nature of Offense Offense Ended _C_M
21 § 841(a)(1) & 18 § 2 Controlled Substance - Sel|, Distribute.or Dispense; 4/22/2017 63
Aiding & Abetting
`,1`8 USC_) §‘924(¢)"(1)(A)(_i~) ’; _Pos>ses'sion of Fireariii in Furthera'nc'e of a Drug_ l ` ‘ 4/22/2017 'f ` ,:8s
l l l 4 l TrafFicking Crime f l w l y l l w f
21 § 843(b) & 18 § 2 Use of a' Communications Faci|ity; Aiding & Abetting 4/11/2017 253

AO 2458 (Rev. 02/ 18) Judgment in Criminal Case
Sheet 2 _ imprisonment

.ludgment _ Page 3 of 8
DEFENDANT! JOHN WlLLlE MADDOX, JR.
CASE NUMBERI 3117-CR-223-JA-O3

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term ot`:

One hundred seventy (170) months. This sentence consists of 110 months on Counts ts, 53, & 65 and 48 months on Count
255, all to be served concurrently. 60 months on Count BS. to be served consecutively to the term on Counts 1s. 53, 6s and
255.

m The court makes the following recommendations to the Bureau of Prisons:
The Court recommends that defendant be confined as close to his home in Alabama as possib|e. The Court further
recommends that defendant be designated to a facility where intensive drug treatment is available. The RDAP program.
The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district:

l:l at l:l a.m. l'_`l p.m. on

 

l:l as notified by the United States Marshal.

l'_`| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l] before 2 p.m. on

 

l:] as notified by the United States Marshal.

Cl as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on - to
ai , with a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

AO 2458 (Rev. 02/| 8) .ludgrnent in a Criminal Casc
Sheet 3 _- Supervised Rclease

ll

.ludgment-Page _fl-__ of
DEFENDANTZ JOHN Wll_LlE MADDOX, JR.
CASE NUMBERZ 3117-CR-223-JA-O3

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

Five (5) years. This term consists of 5 years on Count 85, 4 years on Count 1s, 3 years on Counts 5s & 63, and 1 year on
Count 253, all such terms to run concurrent|y.

MANDATORY CONDITIONS

|_ You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereatter, as determined by the court.
[| The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (clieck ij°applicable)
4. |:l You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitutiOn. (check ifapplicable)
5. lzi You must cooperate in the collection of DNA as directed by the probation officer. (check ifappli‘cable)
l:l You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense (check y'applicable)

7_ |:| You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply With the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

v
AO 2458 (Rev. 02/18) Judgment in a Criminal Case

Sheet 3A - Supervised Relcase

Judgment_Page 5 of 8

DEFENDANT: JOHN W|LL|E |\/|ADDOXl JR.
CASE NUMBER: 3:17-CR-223-JA-03

l STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.

ll.
12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission fi‘om the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change Where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type ofemployment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see 0verview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant‘s Signature Date

 

AO ZASB(Rev. 02/18) judgment in a Cn`minal Cnse
Sheet 3D -- Supervised Release

.ludgment_Page _6_ of __i_____

DEFENDANT: JOHN W|LL|E MADDOX, JR.
CASE NUMBER: 311 7-CR-223-JA-03

SPECIAL CONDITIONS OF SUPERVISION

Defendant shall participate in a program approved by the United States Probation Office for substance abuse as directed,
which may include testing to determine whether defendant has reverted to the use of drugs.

Defendant shall contribute to the cost of any treatment based on ability to pay and the availability of third-party payments.
Defendant shall participate in a program of drug testing administered by the United States Probation Office as directed.

Defendant shall submit to a search of his person, residence, office or vehicle pursuant to the search policy of this Court.

AO 245B (Rev. 02/18) .ludgment in a Cn`minal Case
Sheet 5 - Criminal Monctary Penalties

Judgment - Page 7 of 8
DEFENDANTZ JOHN WlLLlE MADDOX. JR.
CASE NUMBER: 3217-CR-223-JA-03

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 500.00 $ 0.00 $ 0.00 $ 0.00
l:l The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination
|:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately-proportioned ayment, unless specified otherwise i_n
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priori§y or Percentage
TOTALS $ 0.00 3 0.00

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date ofthe judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|:I The court determined that the defendant does not have the ability to pay interest and it is ordered that:
l:l the interest requirement is waived for the [:] fine l:l restitution

l:l the interest requirement for the l'_`l fine |:l restitution is modified as follows:

* Jus_tice for Victims ofTraffickin Act of 2015, Pub. L. No. l 14-22.
** Findings for the total amount o losses are required under Chapters 109A, 110, llOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet 6 -- Schedule of Payments

.ludgment _ Page 8 of 8

DEFENDANTZ JOHN W|LL|E MADDOX, JR.
CASE NUMBER: 3:17-CR~223-JA-03

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A E

B l:l
C l:l
D l:]

Unless _the court ha_s expressly ordered otherwise, if this judgment imposes imprisonment, pa merit of criminal monetary penalties is due during
the period of imprisonment, All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate

Lump sum payment of $ 500'00 due immediate|y, balance due

l:| not later than ,or
m in accordance with |:] C, l:] D, |:| E,or Fbelow;or

Payment to begin immediately (may be combined with l:| C, |:l D, or |:l F below); or

Payment in equal (e.g., weekly, momhly, quarrerly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

Payment in equal (e.g.. weekly, manihly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

Crimina| monetary payments shall be made payable to the C|erkl U.S. District Court, |Vlidd|e District of A|abama,
One Church Street, Montgomery, AL 36104.

Financial Responsibi|ity Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

L__l Joint and Severa|

Defendant and ffc-Defendant Names_ and Case Nuinbers (including defendant number), Total Amount, Joint and Severa| Amount,
and corresponding payee, if appropriate

l___| The defendant shall pay the cost of prosecution

l:l The defendant shall pay the following court cost(s):

l:l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine

interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

